DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
one of the first fitting portion and the second fitting portion is configured as an insertion bar, and another one of the first fitting portion and the second fitting portion is configured as a sliding slot fitted with the insertion bar.
must be shown or the feature(s) canceled from the claim (Claim 40).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
“Furthermore, one of the first fitting portion 440 and the second fitting portion 610 is an insertion bar, and the other one thereof is a sliding slot fitted with the insertion bar. The first fitting portion 440 and the second fitting portion 610 can be used for positioning and guiding the filter screen 600 during installation, thereby improving the accuracy and reliability of installation of the filter screen 600, and facilitating the installation of the filter screen 600 to the water receiving pan 400.
as described in the specification1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610” (second fitting portion) has been used to designate two different elements of the filter screen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), Applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: 
Throughout the specification, element number (610) is used for both the a “second fitting portion” and the a “first filtering portion’.  Respectfully, this may not be a comprehensive list. 
(page 6/24) “second fitting portion 610, first filtering portion 610 “
(page 10/24):First filtering portion 610:
In some embodiments of the present disclosure, as shown in Fig. 3 and Fig. 4, the filter screen 600 and the indoor heat exchanger 500 are spaced apart. The filter screen 600 includes a first filtering portion 610 and a second filtering portion 612. The first filtering portion 610 extends vertically. The second filtering portion 612 has an upper end connected to a lower end of the first filtering portion 610, and a lower end obliquely extending towards the indoor fan wheel 6. Specifically, the second filtering portion 612 is located below the first filtering portion 610. The second filtering portion 612 can be inclined at an angle identical to or different from the inclination angle of the second heat exchange portion 570, such that the filter screen 600 is in a shape that is the same as or similar to that of the indoor heat exchanger 500, which reduces eddies, lowers noise, and ensures uniformity of the wind output.  
(page 17/24)Second fitting portion 610:
As shown in Fig. 4, in some embodiments of the present disclosure, a distance between the first filtering portion 610 and the first heat exchange portion 560 is dl, a distance between the second filtering portion 612 and the second heat exchange portion 570 is d2, and a ratio of dl/d2 is from 0.9 to 1.2. 
(page 17/24) Second fitting portion 610:
Optionally, as shown in Fig. 10, and Figs. 12-13, the water receiving pan 400 is provided with a first fitting portion 440, the window air conditioner 1 further includes the filter screen 600, and the filter screen 600 has a second fitting portion 610 cooperating with the first fitting portion 440. In this case, it is convenient to install and arrange the filter screen 600,and the cooperation between the filter screen 600 and the water receiving pan 400 can be facilitated, thereby improving the assembly efficiency of the filter screen 600. 
Furthermore, one of the first fitting portion 440 and the second fitting portion 610 is an insertion bar, and the other one thereof is a sliding slot fitted with the insertion bar. The first fitting portion 440 and the second fitting portion 610 can be used for positioning and guiding the filter screen 600 during installation, thereby improving the accuracy and reliability of installation of the filter screen 600, and facilitating the installation of the filter screen 600 to the water receiving pan 400.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 27 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Ma et al (CN 105546666).
In re Claim 21, Ma et al discloses a window air conditioner (fig 1; (20)) comprising: 
a casing (20) including an indoor portion and an outdoor portion, the indoor portion including an air inlet (21) and an air outlet (22); 

    PNG
    media_image1.png
    465
    549
    media_image1.png
    Greyscale

an indoor fan wheel (fig 2: (40)) arranged in the indoor portion; and 
an indoor heat exchanger (30) arranged in the indoor portion and including: 
a first heat exchange portion extending vertically; and 
a second heat exchange portion connected to the first heat exchange portion and extending obliquely towards the indoor fan wheel. 

    PNG
    media_image2.png
    341
    857
    media_image2.png
    Greyscale

In re Claim 27, Ma et al discloses wherein the air outlet (fig 1: (22)) is arranged at a top of the indoor portion [0030], an air outlet plane (annotated fig 3, below) of the air outlet extending obliquely rearwards in a direction from bottom to top. 

    PNG
    media_image3.png
    420
    452
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC §102 and §103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of Yu et al (CN 208025643).
In re Claim 22, the system of Ma et al has been discussed, but is silent as to whether an angle between the second heat exchange portion and a horizontal plane is in a range between 35° and 55°. 
Yu et al teaches a window air conditioner (Abstract) comprising an indoor heat exchanger (figs 1 – 4)) including a first heat exchange portion (21) extending vertically; and a second heat exchange portion (22) connected to the first heat exchange portion and extending obliquely towards an indoor fan wheel (40), wherein an angle between the second heat exchange portion (22) and a horizontal plane (fig 4: (α-90o)) is in a range between 40.5o – 50.5 o [0064 ] (pg 11/31).
“Preferably, the angle α between the first fixing section and the second fixing section is 130.5°～ 140.5° [40.5° ～ 50.5° with a horizontal plane], so that the distance between the first heat exchange section 21 and the second heat exchange section 22 fixed by the fixing frame 23 is.  The included angle is correspondingly 130.5°～140.5°, which can not only achieve the purpose of reducing the space occupancy rate of the heat exchanger and the size of the whole machine, but also when the heat exchanger is within the angle range of 130.5°～140.5°, the heat exchanger the smoothness of the airflow streamline at the location is further improved, the airflow noise is smaller, the wind pressure and air volume losses are further reduced, and the energy efficiency attenuation is not obvious, achieving the comprehensive purpose of taking into account product size, operating noise and energy efficiency.” [0064]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma et al, as taught by Yu et al, such that an angle between the second heat exchange portion and a horizontal plane is in a range between 35° and 55°2 for the benefit of reducing the space occupancy rate of the heat exchanger and the size of the whole machine, and reducing the wind pressure and air volume losses.


Claim 23 is ejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666). 
In re Claim 23, the system of Ma et al has been discussed, but is silent as to whether a ratio of a length of the first heat exchange portion, to a length of the second heat exchange portion, is in a range between 0.2 and 0.4.

    PNG
    media_image4.png
    530
    318
    media_image4.png
    Greyscale

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the comparative dimensions (length and/ or width) of the first and second heat exchanger portions, as a person having ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, choosing from a finite number of identified, predictable solutions having a reasonable expectations of success. 

Claims 24, and 25 are rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of Kim et al (US 2018/0023820).
In re Claim 24, the system of Ma et al has been discussed, but is silent as to whether the system comprises comprising: 
a filter screen located upstream of the indoor heat exchanger in an air flowing direction and being spaced apart from the indoor heat exchanger, the filter screen comprising: 
a first filtering portion extending vertically; and 
a second filtering portion connected to the first filtering portion and extending obliquely towards the indoor fan wheel. 
Kim et al teaches an air conditioner (fig 1: (2)) comprising:
an indoor fan wheel (figs 13 – 15: (54));
an indoor heat exchanger (750) including a first portion (annotated, below) extending vertically and a second portion (annotated below) connected to the first, and extending towards the fan wheel (54), and 
a filter screen (80/90) located upstream of the indoor heat exchanger [0052] in an air flowing direction and being spaced apart from the indoor heat exchanger [013], the filter screen comprising: 
a first filtering portion (annotated, below) extending vertically; and 
a second filtering portion (annotated, below) connected to the first filtering portion and extending obliquely towards the indoor fan wheel (54); wherein

    PNG
    media_image5.png
    483
    541
    media_image5.png
    Greyscale

a filter frame (90) may be spaced from the heat exchanger (750) in an air flow direction, and between them, there may be defined a gap in which a sterilization module may be disposed or provided to be spaced from the heat exchanger (750). [0135]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma et al, as taught by Kim et al, such that the system comprises: 
a filter screen located upstream of the indoor heat exchanger in an air flowing direction and being spaced apart from the indoor heat exchanger, the filter screen comprising: 
a first filtering portion extending vertically; and 
a second filtering portion connected to the first filtering portion and extending obliquely towards the indoor fan wheel, 
for the benefit of providing improved indoor air quality and reducing system repairs and maintenance.
In re Claim 25, the proposed system has been discussed (In re Claim 24, above) wherein  Kim et al teaches wherein a distance (a defined gap) is provided between the first filtering portion and the first heat exchange portion, and a distance (a defined gap) is provided between the second filtering portion and the second heat exchange portion, wherein the distance “may be larger than an air flow direction thickness of the sterilization module [0135].
It has been understood that the defined gap is approximately a constant dimension.
Accordingly, as a distance between the first filtering portion and the first heat exchange portion is approximately the same as a distance between the second filtering portion and the second heat exchange portion ranges, a ratio of a distance between the first filtering portion and the first heat exchange portion (gap g) to a distance between the second filtering portion and the second heat exchange portion (also gap g) is approximately 1.0. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma et al, as taught by Kim et al, such that a ratio of a distance between the first filtering portion and the first heat exchange portion to a distance between the second filtering portion and the second heat exchange portion ranges from 0.9 to 1.2, for the benefit of providing a uniform airflow across the first and second heat exchangers, and a consistent system performance. 

Claim 26 is rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of Ishibashi et al (CN 1764807).
In re Claim 26, the system of Ma et al has been discussed, but lacks wherein a number of rows of heat exchange tubes in the second heat exchange portion is larger than a number of rows of heat exchange tubes in the first heat exchange portion. 
Ishibashi et al teaches an air conditioner (fig 4) [0053] comprising:
a fan wheel (5), and a suction port (7);
a first heat exchange portion (4a) extending vertically;
a second heat exchange portion (4b/d) extending obliquely towards the indoor fan wheel;
wherein a number of rows of heat exchange tubes in the second heat exchange portion (4b/d) is larger than a number of rows of heat exchange tubes in the first heat exchange portion (4a), thereby
increasing the air pressure loss in the second heat exchanger portion, thereby increasing the flow rate across the first heat exchanger portion, thereby increasing blower efficiency [0044]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma et al, as taught by Ishibashi et al, such that wherein a number of rows of heat exchange tubes in the second heat exchange portion is larger than a number of rows of heat exchange tubes in the first heat exchange portion, for the benefit of equalizing flowrate across the first and second and improving blower efficiency.

Claims 28 and 29 are rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of Bolton (US 5,295,903).
In re Claims 28 and 29, the system of Ma et al has been discussed, but lacks wherein 
the casing includes a receiving groove formed at an outer peripheral wall of the casing, the receiving groove separating the casing into the indoor portion and the outdoor portion, and
the casing comprises: 
a chassis; 
a rear case fixed on the chassis and configured to receive an outer heat exchanger; and 
a front case fixed on the chassis and spaced apart from the rear case in a front-rear direction, the receiving groove being formed between the front case and the rear case. 
Bolton teaches a window air conditioner (figs 1 – 17) comprising: 
a casing (chassis (10)) includes a receiving groove (best seen in figs 15 – 17: (36)) formed at an outer peripheral wall of the casing, the receiving groove separating the casing into the indoor portion (fig 9: (12)) and the outdoor portion (14); and
the casing comprises: 
a chassis (10); 
a rear case (13) fixed on the chassis and configured to receive an outer heat exchanger; and 
a front case (12) fixed on the chassis and spaced apart from the rear case in a front-rear direction, the receiving groove being formed between the front case and the rear case. 

    PNG
    media_image6.png
    556
    1470
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma et al, as taught by Bolton, such that the system casing comprises:
a receiving groove formed at an outer peripheral wall of the casing, the receiving groove separating the casing into the indoor portion and the outdoor portion, and
a chassis; 
a rear case fixed on the chassis and configured to receive an outer heat exchanger; and 
a front case fixed on the chassis and spaced apart from the rear case in a front-rear direction, the receiving groove being formed between the front case and the rear case. 
for the benefit of providing a side curtain assembly for a window air conditioning unit that can be easily installed and removed from the unit.

Claims 30, 31 and 35 – 38  are rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of DaSilva (US 6,151,906). 
In re Claims 30 and 31, Ma et al discloses wherein: 
the indoor heat exchanger (fig 2: (30)) includes a side plate assembly (annotated, below);
a rib assembly (annotated, below) configured to support the side plate assembly;
a first side plate (annotated, below) arranged at a first end of the indoor heat exchanger, a heat exchange tube of the indoor heat exchanger running through the first side plate; and 
a second side plate (annotated, below) arranged at a second end of the indoor heat exchanger; and 
the rib assembly comprises a first rib and a second rib (annotated, below) spaced apart from each other and configured to support the first side plate and the second side plate, respectively. 

    PNG
    media_image7.png
    598
    862
    media_image7.png
    Greyscale

Ma et al is silent as to whether the system comprises a water receiving pan, and so accordingly Ma et al lacks wherein:  
a water receiving pan provided below the indoor heat exchanger; 
the water receiving pan includes the rib assembly configured to support the side plate assembly. 
Da Silva teaches a window air conditioning system (figs 1 – 3: (2)), comprising:
an indoor portion (4), an outdoor portion (6), an indoor fan wheel (24), and an indoor heat exchanger (22);
a water receiving pan (fig 2: (8/92)) provided below the indoor heat exchanger (col 3, ln 58 – col 4, ln 46); wherein: 
the indoor heat exchanger includes a side plate assembly (fig 3A: (46), fig 3B: (48)) and wherein
the water receiving pan (fig 4: (92)) is configured to support the side plate assembly (col 4, lns 4 – 19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma et al, as taught by Da Silva, such that the proposed system comprises:
a water receiving pan provided below the indoor heat exchanger; wherein: 
the indoor heat exchanger includes a side plate assembly; and
the water receiving pan includes a rib assembly configured to support the side plate assembly. 
 for the benefit of capturing condensate and eliminating it from the airflow path.
In re Claim 35, the proposed system has been discussed (In re Claim 31, above), wherein Ma et al discloses the first rib and the second rib each have an oblique support surface (as seen in fig 2) to support a surface of a part of the second heat exchange portion.  As taught by Sato et al (figs 3, 3A, 3B) the proposed system comprises a water receiving pan (8/92) (col 3, ln 58 – col 4, ln 46), such that the proposed system yields wherein a part of the second heat exchange portion (is) facing the water receiving pan.
In re Claim 36, the proposed system has been discussed (In re Claim 31, above), but Ma et al lacks wherein the first rib and the second rib each have a water hole.  
DaSilva teaches wherein the side plate assemblies (fig 3A: (46), fig 3B: (48)) each have a water hole (126) (col 4, lns 47 – 55).  (It has been understood that the side plate assembly of Da Silva comprises an analogous rib).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed as taught by DaSilva, such that the first rib and the second rib each have a water hole, for the benefit of encouraging condensate from the surface 94 to flow towards the water receiving pan (col 4, lns 56 – 64) .
In re Claims 37 and 38, the proposed system has been discussed (In re Claim 36, above), wherein  Da Silva further teaches
the water receiving pan (8/92) includes an auxiliary water receiving portion (annotated, below)) configured to receive condensation water from a refrigerant tube (tube ends (52)), 
the auxiliary water receiving portion is in communication with the water hole (126), and wherein 

    PNG
    media_image8.png
    437
    813
    media_image8.png
    Greyscale

the first rib (46) is provided with the water hole (126), and a drain channel (136) is located at a side of the first rib (46) away from the second rib (48). 
(It has been understood that the side plate assembly of Da Silva comprises an analogous rib)

Claims 32 and 33 are rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of DaSilva (US 6,151,906), in view of Kasahara et al (JP 2008 2615541). 
In re Claim 32, the proposed system has been discussed (In re Claim 31, above) wherein Ma et al discloses: 
the first side plate (annotated, above) has a first flange abutting against the first rib and connected to the first rib; and 

    PNG
    media_image9.png
    464
    525
    media_image9.png
    Greyscale

the second side plate has a second flange (annotated, above) abutting against the second rib and connected to the second rib. 
However, Ma et al is silent as to whether the first and second flanges are connected to the first and second ribs (respectively) by a first screw and a second screw (respectively).  While the technique of connecting elements by using a screw is well known in the art; provided as evidence is Kasahara et al.
Kasahara et al teaches an air conditioner unit (figs 1, 2) comprising an indoor portion (2), an indoor fan wheel (1), and an indoor heat exchanger (7), wherein the heat exchanger comprises:
a first side plate (fig 2: (10)) and a second side plate (10);
a first rib (4) and a second rib (4);
the first rib and the second rib (4) support the first side plate and the second side plate (10), respectively, wherein:

    PNG
    media_image10.png
    505
    656
    media_image10.png
    Greyscale

the first side plate (10) has a first portion abutting against the first rib (4) at a first flange (at (5)) and connected to the first rib by a first screw (6); and 
the second side plate (10) has a second portion abutting against the second rib (4) at a second flange (at (5)) and connected to the second rib by a second screw. (6) 
“In the illustrated example, the end plate portions 10 and 10 are detachably attached to the side plate portions 4 and 4 by a fixing means 6 made of a known screw member such as a screw, and the bottom plate portion 3 is fixed to the side plate portion 4.  The drain pan 8 is detachably attached by the means 6, and the drain pan 8 is detachably attached to the lower portion of the main coil block 1 by the fixing means 6, and the second duct connecting flange 12 is fixed to the ventilation opening of the main coil block 1. 6 is detachably attached.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Kasahara et al, such that:
the first side plate has a first flange abutting against the first rib and connected to the first rib by a first screw; and 
the second side plate has a second flange abutting against the second rib and connected to the second rib by a second screw. 
 for the benefit of facilitating exchanging (removing, replacing) the heat exchanger when required by repairs and maintenance.
In re Claim 33, the proposed system has been discussed (In re Claim 32, above), wherein Ma et al (fig 2) could be construed as disclosing wherein the first flange extends towards the second side plate, and the second flange (annotated, below) extends towards the first side plate. 

    PNG
    media_image9.png
    464
    525
    media_image9.png
    Greyscale

However, should Ma et al be interpreted as lacking this feature, it would have been obvious to try to extend the first and second flanges inwardly, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 34 is rejected under 35 USC §103 as being unpatentable over Ma et al (CN 105546666) in view of DaSilva (US 6,151,906), in view of Kasahara et al (JP 2008 2615541), and further in view of Sato (EP 0947781).
In re Claim 34, the proposed system has been discussed (In re Claim 32, above), but lacks wherein the first flange and the second flange each include a lug having a screw hole.  However, employing such a technique is known in the mechanical arts; provided as evidence is Sato.
Sato teaches an air conditioner unit (figs 1, 5) comprising an indoor portion (1), an indoor fan wheel (12), and an indoor heat exchanger (11a/11b/11c), wherein a frame (fig 3: (5)) is provided with mounting lugs (15) with a screw hole, such that the mounting lug (15) is fastened to a front end of the indoor heat exchanger with a screw. [0026]

    PNG
    media_image11.png
    578
    414
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Sato et al, such that the first flange and the second flange each include a lug having a screw hole, for the benefit of simplifying system assembly and disassembly when using manual tools, as the lug facilitates finding the screw hole, improving user satisfaction. 

Allowable Subject Matter
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose a window air conditioner comprising: 
a casing including an indoor portion and an outdoor portion, the indoor portion including an air inlet and an air outlet; an indoor fan wheel arranged in the indoor portion; and an indoor heat exchanger arranged in the indoor portion and including: 
a first heat exchange portion extending vertically; and 
a second heat exchange portion connected to the first heat exchange portion and extending obliquely towards the indoor fan wheel;
a water receiving pan provided below the indoor heat exchanger; wherein  the indoor heat exchanger includes a side plate assembly; and the water receiving pan includes a rib assembly configured to support the side plate assembly;
a filter screen located upstream of the indoor heat exchanger in an air flowing direction; wherein 
the water receiving pan includes a first fitting portion; and
the filter screen includes a second fitting portion cooperating with the first fitting portion,
wherein one of the first fitting portion and the second fitting portion is configured as an insertion bar, and another one of the first fitting portion and the second fitting portion is configured as a sliding slot fitted with the insertion bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Art of significance includes Rais (US 7,121,105) who discloses wherein the elastic sealing member (80, 82) is configured to switch between: a storage state (col 5, ln 45), in which the sealing member is received in the separation groove; and a working state (figs 6, 7), in which the sealing member is at least partially outside the separation groove (col 5, lns 44 - 54).  .  

    PNG
    media_image12.png
    380
    453
    media_image12.png
    Greyscale

Art of significance includes Cur et al (US 6,568,201) who discloses a window air conditioner (figs 4 – 7) comprising: a housing (100) including a separation groove (106) dividing the housing into two parts (102/104); and an extension member (108, 110) configured to be coupled to the housing, wherein the extension member (108,110  )is configured to switch between: a storage state (fig 4), in which the extension member is received in the separation groove; and a working state (figs 6, 7), in which the extension member is at least partially outside the separation groove.  

    PNG
    media_image13.png
    600
    780
    media_image13.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 page 4, lns 16 – 21;  page 17, lns 16 – 27
        2 MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim 541 F.2d 257, 191 USPQ 90 (CCPA 1976).